department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-120315-07 date date internal_revenue_service number release date index number 468b 468b 468b ---------------------------------- -------------------------------- ---------------------------------- ------------------------------ ------------------------------------------------ ---------------------------------------- ----------------------- legend date date date date date date date date date date state a dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figurex dollar_figurey dollar_figurez fund -------------------------- ------------------------- ----------------- -------------------------- --------------------------- --------------------------- -------------------------- ------- ------- ------- -------------- --------------------- -------------------- -------------------- ----------------- ----------------- -------------------- ------------ --------------------- -------------- -------------- --------------------------------- ------------------------- -------------------------------------------------------- ------------ --- plr-120315-07 w product a -------- product b -------------- court h j k dear --------- this responds to your letter dated date requesting a private_letter_ruling concerning the application of sec_468b of the internal_revenue_code to the fund in particular you requested rulings addressing the following issues is the fund a qualified_settlement_fund under sec_1_468b-1 of the income_tax regulations does the fund’s modified gross_income include pre-judgment interest post- judgment interest or amounts paid_by w to the fund for damages including attorney fees and costs and disbursements related to litigation will the class members have gross_income when the fund makes payments to third- parties for costs and disbursements related to litigation costs of fund administration and the portion of the common fund awarded to class counsel does the fund have a reporting obligation under sec_6041 of the internal_revenue_code to class members for amounts paid to third-parties for costs related to the litigation costs of fund administration or the portion of the common fund awarded to class counsel does the fund have a reporting obligation under sec_6041 for payments other than payments of pre-judgment and post-judgment interest made to class members does the fund have a reporting obligation under sec_6049 for payments made to class members conclusion sec_1 the fund is a qualified_settlement_fund under sec_1_468b-1 the pre-judgment interest post-judgment interest and amounts paid_by w to the fund for damages including attorney fees and costs and disbursements related to litigation are not included in the fund’s modified gross_income plr-120315-07 class members will not have gross_income when the fund makes payments to third- parties for costs and disbursements related to litigation costs of fund administration or the portion of the common fund awarded to class counsel the fund does not have a reporting obligation under sec_6041 to class members for amounts paid to third-parties for costs related to the litigation costs of fund administration or the portion of the common fund awarded to class counsel the fund does not have a reporting obligation under sec_6041 for payments made to class members that are attributable to compensatory_damages however to the extent that the amount of a payment to a class member is attributable to punitive_damages such amount is reportable under sec_6041 moreover the fund has a sec_6041 reporting obligation for the amount of the incentive award paid to each class representative the fund does not have a reporting obligation under sec_6049 for payments made to the class members facts w is a corporation engaged in the manufacturer of products a and b in date a group of w’s customers filed a class action lawsuit with the court alleging that w committed a common_law tort violation as well as several violations of state law ie under state consumer fraud false advertising and deceptive trade practices statutes when it marketed the same h as two different products product a and product b the class sought damages to sanction w for its misconduct and to deter similar future misconduct the class representatives entered into contingency fee arrangements with attorneys when the lawsuit was commenced the lawsuit was certified as a nationwide consumer fraud class action ie an opt-out class action meaning that all persons damaged by the defendant’s conduct were automatically members of the class class members unless they affirmatively opted-out under state and federal class action practice the damages awarded in an opt-out class action are paid into a common fund in which both the class members and class counsel have a legal_interest the amounts of those respective interests are determined by the court which would consider a variety of facts including the risk effort and success of class counsel as is typical in opt-out class actions when the class was certified in the class action the court assumed jurisdiction over the percentage of the common fund that would be awarded to class counsel and preempted the contingency fee retainer agreements that class representatives had singed with class counsel when the lawsuit commenced on date a jury returned a verdict in favor of the class finding that w had breached consumer fraud statutes the court entered a money judgment on date plr-120315-07 the verdict became final on date when w’s final appeals were denied w was required under the laws of state a and by order of the court to pay the date judgment date judgment on date which was j days after date the date judgment required w to pay dollar_figurex which comprised of dollar_figurea in damages consisting of dollar_figured of compensatory_damages dollar_figuree in punitive_damages and dollar_figuref of attorney fees and other litigation costs that were approved by the district_court and the appellate courts dollar_figureb of pre-judgment interest and dollar_figurec of post-judgment interest w transferred dollar_figurex to the fund on date the prejudgment_interest was calculated from date a date before the jury verdict until date the date the court entered the money judgment the post- judgment interest was calculated from date until date the fund was established to resolve a lawsuit arising from the national class action against w the fund was designed to pay compensatory and punitive_damages to the claimants for w’s breach of consumer fraud laws on date the court approved the establishment of the fund to hold the money judgment plus interest for the class the court retained jurisdiction over the case and the fund the escrow account was established on date the fund is an interest-bearing escrow account which is segregated from the assets of w and related parties the court awarded dollar_figurey to class counsel and dollar_figurez to class members the class members share will be divided among those claimants that file valid claims in proportion to the amount of product a purchased between date and date the amount actually paid to each claimant exceeds compensatory_damages because of the trebling of damages and the existence of pre-judgment and post-judgment interest also the amount_paid to each claimant depends upon the amount of valid claims filed with the fund the court also approved the fund’s payment of money for the expenses and costs of litigation incentive fees to the class representatives claims administration claims notice program and other legal and administrative costs the court approved an incentive award of dollar_figureg to each of the k class representatives this incentive award was not a reimbursement for expenses_incurred for out-of-pocket expenses the fund’s taxable_year is the calendar_year and it uses an accrual_method of accounting the fund does not know which or whether any of the class members derived a tax_benefit from payments for product a law and analysis classification as qualified_settlement_fund plr-120315-07 the fund’s first requested ruling is that the fund is a qualified_settlement_fund under sec_1_468b-1 for federal_income_tax purposes sec_468b provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax sec_468b authorizes the issuance of regulations providing for the taxation of any such account or fund whether as a grantor_trust or otherwise sec_1_468b-1 through 468b-5 regarding qualified settlement funds were issued pursuant to sec_468b sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies the three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust be established pursuant to an order of or be approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to continuing jurisdiction of the governmental authority second sec_1_468b-1 provides that the fund account or trust be established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event that has occurred and has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act cercla ii arising out of tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 requires that the fund account or trust must be a_trust under applicable state law or have its assets segregated from other assets of the transferor and related_persons finally sec_1_468b-1 provides that if a fund account or trust is established to resolve or satisfy claims described in sec_1_468b-1 as well as other types of claims ie non-allowable claims arising from the same event or related series of events the fund is a qualified_settlement_fund based on the facts represented by the fund the three requirements of sec_1 468b- c are satisfied and as such the fund is a qualified_settlement_fund for federal_income_tax purposes first the fund was approved by the district_court in state a in date and remains subject_to the continuing jurisdiction of the court see sec_1 468b- c second the fund is established to resolve or satisfy claims that were litigated and judgment was entered against w for violating consumer fraud statutes see sec_1_468b-1 third the fund is an escrow account that is completely segregated from other assets of w or w’s related parties see sec_1_468b-1 finally the fact that other claims will be paid_by the fund eg class counsel fees does not prevent the fund from being classified as a qualified_settlement_fund because these non-allowable claims arise from the same event or related series of events sec_1_468b-1 the fund’s modified gross_income the fund’s second requested ruling is that the fund’s modified gross_income does not include payments made by w to the fund for satisfaction of the damages compensatory and punitive_damages pre-judgment interest and post-judgment plr-120315-07 interest sec_1_468b-2 provides that the modified gross_income of a qualified_settlement_fund is its gross_income as defined in sec_61 computed with certain modifications under sec_1_468b-2 amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from the gross_income of the fund however payments in compensation_for late or delayed transfers are not excluded from gross_income based on the facts presented the amount of damages paid_by w compensatory and punitive_damages is excluded from the modified gross_income of the fund under sec_1_468b-2 because payment was to resolve or satisfy a liability for which the fund was established also the prejudgment_interest is excluded from the fund’s modified gross_income under sec_1 468b- b the court entered the money judgment consisting in part of prejudgment_interest on date w’s payment to the fund was not due or made until date a date after date therefore the prejudgment_interest is an amount transferred to the fund by w to resolve or satisfy a liability for which the fund was established and is not a payment in compensation_for late or delayed transfers see sec_1_468b-2 ex finally the post-judgment interest is also excluded from the modified gross_income of the fund under sec_1_468b-2 because it was to resolve or satisfy a liability for which the fund was established the post-judgment interest was calculated from date through date the date of payment w was not required to pay the date judgment until date w made a timely payment on date therefore no portion of this post-judgment interest was a payment in compensation_for late or delayed transfers under sec_1_468b-2 fund payments to third-parties and gross_income to class members the fund’s third ruling_request is that payments from a money judgment in an opt-out class action to third parties for costs and disbursements related to the litigation costs of fund administration and the portion of the common fund awarded to class counsel will not constitute gross_income to class members sec_61 provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 when a payment is made to satisfy the obligation of a taxpayer to a third party the amount of the payment is generally includible in the taxpayer's gross_income 279_us_716 even though the taxpayer never actually receives such payment the taxpayer receives the benefit of the payment and the amount is therefore gross_income under the rationale of old colony trust co a prevailing litigant must plr-120315-07 generally recognize gross_income when another party pays attorneys' fees for which the litigant is liable the rationale of old colony trust co is not applicable in certain opt-out class action lawsuits where although the class members may receive a benefit from the litigation no express contractual liability for a fee exists between the class members and litigating counsel in such cases where there is no contractual agreement and someone other than the class members is liable for payment of attorneys' fees incurred in connection with such litigation the attorneys' fees are generally not includible in a class member's gross_income in revrul_80_364 1980_2_cb_294 situation a union filed claims on behalf of its members against a company due to breach of a collective bargaining agreement subsequently the union and the company entered into a settlement agreement later approved by a federal district_court providing that the company would pay the union 40x dollars in full settlement of all claims the union paid 6x dollars of the settlement for attorneys’ fees and returned 34x dollars to the employees for back-pay owed to them the ruling concluded that the portion of the settlement paid_by the union for attorneys’ fees was a reimbursement for expenses_incurred by the union and not includible in the gross_income of the union members but cf sinyard v commissioner tcmemo_1998_364 aff'd 268_f3d_756 9th cir cert_denied sub nom 536_us_904 holding that attorney's_fees recovered in an opt-in class action pursuant to age discrimination in employment act are includible in the gross_income of a class member who had a contingency fee agreement with class counsel fredrickson v commissioner tcmemo_1997_125 aff'd in unpub opinion 166_f3d_342 9th cir holding that a class member's gross_income includes attorney's_fees awarded in title vii opt-out class action where class member personally signed a settlement agreement providing for compensation of counsel in the instant case attorneys' fees will not be awarded or paid to class counsel pursuant to any specific fee or retainer agreement between such counsel and the class members including the class representatives no provision of the statement signed by each class member imposes an obligation on any class member to compensate class counsel for services rendered to the class rather the attorneys' fees were or will be paid_by the fund to class counsel in an amount approved by the court because the action was certified as a class- action lawsuit no separate agreements remained or became operative and no amounts of attorneys' fees will be paid pursuant to any separate contingency fee or retainer agreement with a class member or class representative thus the payment of attorneys' fees to class counsel by the fund is similar to situation in revrul_80_364 and does not constitute income to the respective class members or the class representatives plr-120315-07 litigation and costs of fund administration are not payments or distributions on behalf of the class members and therefore are not gross_income to the respective class members or the class representatives similarly amounts paid for costs and disbursements related to the based on the facts presented the amounts paid for costs and disbursements related to the litigation costs of fund administration and the portion of the common fund awarded to class counsel by the fund do not constitute gross_income of the class members information reporting for fund payments to third-parties sec_1_468b-2 provides in part that a qualified_settlement_fund the fund’s fourth requested ruling is that the fund does not have a reporting obligation under sec_6041 to class members for costs and disbursements related to the litigation costs of fund administration or the portion of the common fund awarded to class counsel must make information returns for a distribution to a claimant if one or more transferors would have been required to make a return had that transferor made the distribution directly to the claimant sec_1_468b-2 provides in part that for purposes of sec_6041 if a qualified_settlement_fund makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution to the recipient of that payment or distribution in the course of a trade_or_business sec_6041 provides in part that all persons engaged in a trade_or_business and making payments in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment under sec_6041 interest payments are not covered by sec_6041 if the payment is subject_to the information reporting requirements of sec_6049 amounts definitely predetermined income is determinable when there is a basis of calculation by which the amount may be ascertained sec_1_6041-1 provides that income is fixed when it is to be paid in as used in sec_6041 the term gains profits and income means gross_income plr-120315-07 and not gross amounts paid a payor is generally not required to make a return under sec_6041 for payments that are not includible in the recipient’s income and a payor is not required to make a return if the payor does not have a basis to determine the amount of a payment that is required to be included in the recipient’s gross_income the facts provided indicate that certain payments made by the fund may equal or exceed dollar_figure the fund will have an income_tax reporting requirement as to these payments if the fund possesses the information necessary to determine whether or how much of a payment will be includible as income in the gross_income of a recipient sec_6041 reporting requirements are conditioned on a payor knowing that a payment to a payee is in the nature of income and the amount of income if a payor cannot determine either that a payment is in the nature of income or in what amount then the payor is not required to file an information_return under sec_6041 based on the information provided and the representations made and the fact that these amounts are not gross_income to the class members as discussed in the third ruling_request above the fund will not have a reporting requirement under sec_6041 as to the class members for the payments made by the fund to third parties for costs and disbursements related to the litigation costs of fund administration or the portion of the common fund awarded to class counsel information reporting for payments made to class members the fund’s fifth ruling_request is that with the exception of pre-judgment and sec_61 and the regulations thereunder define gross_income to mean all post-judgment interest the fund does not have a reporting obligation under sec_6041 for payments made to the class members income from whatever source derived sec_1_61-1 the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion thus under sec_61 any receipt of funds or other accessions to wealth is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the specific exclusions created by other sections of the code 348_us_426 apply to a receipt of a refund or return_of_capital because it is not an accession to wealth for payments made in settlement or judgment of a lawsuit by a party to restore a taxpayer to the position he or she was in before the taxpayer’s loss was incurred are not generally includible in the taxpayer’s gross_income because there is no economic gain to the taxpayer see 144_f2d_110 1st cir cert_denied 323_us_779 stating if a recovery is treated as a replacement of capital the damages received from the lawsuit are treated as a return of in spite of the broad scope of sec_61 and the regulations thereunder it does not plr-120315-07 capital and are taxable only to the extent that the damages exceed the basis of the property replaced based on the facts presented the payments of the money judgment consist in part of compensatory_damages payments from the fund to the class members that are properly allocable to compensatory_damages constitute a return_of_capital and are not gross_income to the class members unless the class members derived tax benefits in a prior taxable_year from such amount the fund represents that it does not know which class members if any derived tax benefits in a prior taxable_year from such amounts the punitive_damages are not specifically excluded from the class members’ gross_income by the code the punitive_damages represent accessions to wealth clearly realized over which the class members have complete dominion accordingly such payments are gross_income to the class members furthermore the class representatives were awarded incentive payments the fund requested a ruling on the reporting obligations for payments other of dollar_figureg each by the court for their work during the litigation and trial testimony consequently the incentive payments constitute clear accessions to the wealth of the class representatives and no other section of the code excludes such payments from gross_income of the class representatives berst v commissioner tcmemo_1997_137 the incentive payments are includible in the gross_income of the class representatives than payments of pre-judgment and post-judgment interest to the class members to the extent a distribution from the fund to a claimant is attributable to compensatory_damages such amount is not reportable under sec_6041 however to the extent that the amount of the distribution is attributable to punitive_damages such amount is reportable under sec_6041 award payments to the class representatives the incentive award payments to the class representatives are fixed and determinable gains profits or income of dollar_figure or more in this case the incentive award payments are not reimbursements for costs and expenses_incurred by the class representatives over the course of the class action litigation moreover the fund will have a reporting obligation under sec_6041 for the incentive information reporting under sec_6049 for payments made to class members the fund’s sixth ruling_request is that the fund does not have a reporting obligation under sec_6049 for payments made to the class members sec_6049 provides that every person who makes payments of interest plr-120315-07 aggregating dollar_figure or more to any person during any calendar_year or receives payments of interest as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the interest so received shall make a return according to the forms or regulations prescribed by the secretary setting forth the aggregate amount of such payments and the name and address of the person to whom paid sec_6049 provides that the term_interest includes interest on any obligation issued in_registered_form or of a type offered to the public other than any obligation with a maturity at issue of a year or less which is held by a corporation pursuant to sec_6049 interest also includes interest on deposits with brokers as defined in sec_6045 this is so even though interest earnings have accrued on the funds to be paid to fund claimants obligations issued in_registered_form and do not otherwise qualify as interest within the meaning of sec_6049 accordingly the fund has no information reporting obligation under sec_6049 for its distributions to the class members distributions made by the fund do not relate to deposits with brokers or except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-120315-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john p moriarty senior technician reviewer branch income_tax accounting
